Name: Commission Regulation (EC) No 865/2001 of 2 May 2001 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils and establishing the provisional supply balance
 Type: Regulation
 Subject Matter: trade;  tariff policy;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32001R0865Commission Regulation (EC) No 865/2001 of 2 May 2001 amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils and establishing the provisional supply balance Official Journal L 122 , 03/05/2001 P. 0014 - 0015Commission Regulation (EC) No 865/2001of 2 May 2001amending Regulation (EEC) No 2257/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira with certain vegetable oils and establishing the provisional supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 2257/92(3), as last amended by Regulation (EC) No 1343/2000(4), establishes the forecast supply balance for certain vegetable oils for Madeira for the 2000/01 marketing year.(2) For the 2000/01 marketing year the forecast balance for the supply to Madeira of vegetable oils (other than olive oil) is assessed at 1500 tonnes. The information supplied by the Portuguese authorities indicates that this quantity will be insufficient to cover the requirements of Madeira's processing industry. It should therefore be increased to 1900 tonnes. The Annex to Regulation (EEC) No 2257/92 should therefore be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2257/92 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 219, 4.8.1992, p. 44.(4) OJ L 154, 27.6.2000, p. 16.ANNEXForecast supply balance for Madeira for certain vegetable oils for the period 1 July 2000 to 30 June 2001>TABLE>